    Case 1:15-cv-00538-ALB-SRW Document 227 Filed 02/14/20 Page 1 of 21




              IN THE UNITED STATES DISTRICT COURT FOR
                  THE MIDDLE DISTRICT OF ALABAMA
                         SOUTHERN DIVISION

UNITED STATES COMMODITY                   )
FUTURES TRADING                           )
COMMISSION,                               )
                                          )
            Plaintiff,                    )
                                          )
      v.                                  )   Case No. 1:15-cv-538-ALB
                                          )
DINAR CORP., INC.,                        )
MY MONEX, INC., a Nevada                  )
corporation, and                          )
HUSAM TAYEH,                              )
                                          )
            Defendants.                   )

                          MEMORANDUM OPINION

      In the wake of a federal investigation into Defendants Husam Tayeh, Dinar

Corp., Inc., and My Monex, Inc., a Nevada corporation, Plaintiff Commodity

Futures Trading Commission brought the present civil action. The Court previously

found Defendants liable for violating the Commodity Exchange Act and entered a

permanent injunction. (Doc. 180). Now all that remains before the Court is

calculating the appropriate amount, if any, of disgorgement and a civil monetary

penalty.

                                BACKGROUND

      Husam Tayeh ran a scheme to sell Iraqi dinar. (Doc. 216 at 4). As part of this

scheme, Tayeh created multiple business entities, including Dinar Corp, Inc. and My
      Case 1:15-cv-00538-ALB-SRW Document 227 Filed 02/14/20 Page 2 of 21




Monex, Inc. Neither Tayeh nor his businesses ever registered with the CFTC. (Doc.

216 at 2). Customers interacted with Dinar Corp. through the website

“www.dinarcorp.com.” (Doc. 216 at 4). Customers paid for dinar with United States

dollars in the form of cashier’s checks or money orders payable to My Monex. (Doc.

216 at 4). Tayeh then sent these payments to an individual in Dothan, Alabama for

processing. (Doc. 216 at 4).

       As part of this scheme, Tayeh offered an installment contract option. (Doc.

216 at 4). Under the installment contract option, Tayeh promised, upon receipt of an

initial ten-percent payment, to set aside the full amount of dinar called for by the

contract as well as an additional quantity of dinar that would be available for

purchase at a locked-in price. (Doc. 216 at 4). Tayeh promised to transfer the

reserved dinar to the customer after receiving the remaining payments. (Doc. 216 at

4).

       Despite his promises, Tayeh set aside only a small fraction of the dinar that

he sold through installment contracts. (Doc. 216 at 5). Although Tayeh did fulfill

some contracts for dinar, he did not actually have the hard currency necessary to

fulfill contracts as they were issued. When Tayeh was sentenced in a related criminal

case, the United States described the scheme as follows:

       Through Dinar Corp., Tayeh offered for sale—primarily to currency
       speculators—Iraqi currency, dinar. One of the vehicles through which
       Tayeh sold dinars was installment contracts. Under those contracts,
       upon receipt of a customer’s initial payment, Tayeh promised to set

                                         2
    Case 1:15-cv-00538-ALB-SRW Document 227 Filed 02/14/20 Page 3 of 21




      aside the total Iraqi dinars to be purchased under the contract. Tayeh
      assured customers that he would send to them their reserved dinar upon
      receipt of their final payments. Tayeh defrauded customers in that he
      did not actually set aside Iraqi dinars pursuant to installment contracts.
      Nor did Tayeh have sufficient Iraqi dinars on hand or accessible to fill
      all installment contracts should all installment contract customers
      complete their payments. In essence, Tayeh’s business depended upon
      installment customers defaulting on their contracts and forfeiting the
      amounts they had already paid.

United States v. Tayeh, Case No. 1:16-cr-213-WKW-TFM, at Doc. 26 (M.D. Ala.

2016) (Sentencing Memorandum). See also id. at Doc. 32 (Final Presentence

Investigation Report); id. at Doc. 11 (Plea Agreement). The United States also

explained that the scheme succeeded because “there was never an instance in which

enough of Tayeh’s customers completed their installment contracts at the same time

so that Tayeh was unable to fulfill an order for dinars.” Id. at Doc. 40 (Statement on

Restitution).

      The beginning of the end for Tayeh’s scheme came when government agents

executed warrants at his business. The CFTC’s Complaint in this case followed, and

the Court issued a preliminary injunction to stop Dinar Corp. from selling currency.

(Doc. 1).

      Nearly a year later, the United States filed a felony information against Tayeh

in United States v. Husam Usama Tayeh, Case No. 1:16-cr-213-WKW-TFM (M.D.

Ala. 2016). (Doc. 216 at 3). Following Tayeh’s guilty plea, the court sentenced

Tayeh to be imprisoned for twelve months and a day with a year of supervised


                                          3
    Case 1:15-cv-00538-ALB-SRW Document 227 Filed 02/14/20 Page 4 of 21




release, to forfeit more than $8,000,000 in property and bank accounts, and to pay

$151,517.25 in restitution to his identified victims. Tayeh, Case No. 1:16-cr-213-

WKW-TFM, at Doc. 64 (Amended Judgment).

      After the criminal case was resolved, this civil case resumed.

      The parties agreed to a finding on liability and a permanent injunction against

continued trading activity. (Doc. 180.) Among other things, Tayeh conceded liability

for making one or more fraudulent misrepresentations in violation of 7 U.S.C.

§6b(a)(2)(A), (C) and 17 C.F.R. §5.2(b)(1), (3) and failing to register as an

associated person of a retail foreign exchange dealer in violation of 7 U.S.C.

§2(c)(2)(C)(iii)(I)(aa) and 7 C.F.R. §5.3(a)(6)(ii). (See Doc. 180.)

      The parties continued to dispute, however, what Defendants should have to

pay as disgorgement and a civil penalty. The CFTC filed a motion for summary

judgment seeking $25,785,000 in disgorgement, which it estimated to be the total

amount of money that had been deposited in Defendants’ bank accounts for

installment transactions, and $77,355,000 in statutory penalties, which is three times

the disgorgement calculation. (Doc. 188.) The Court denied the motion. See C.F.T.C.

v. Dinar Corp, Inc., 2019 WL 3842069, at *3 (M.D. Ala. May 30, 2019). Among

other things, the Court questioned whether Defendants’ financial gain could more

accurately be measured for purposes of disgorgement and whether a maximum

penalty of three times this figure was justified as a civil penalty.


                                           4
    Case 1:15-cv-00538-ALB-SRW Document 227 Filed 02/14/20 Page 5 of 21




       The Court held a bench trial on these issues at which both sides presented

evidence. The Court also took judicial notice of the filings in the criminal case. (Doc.

218 at 4).

             FINDINGS OF FACT AND CONCLUSIONS OF LAW

       There are two issues before the Court: the appropriate amount of

disgorgement and a civil monetary penalty.1 As to the first issue, the CFTC asserts

that the proper measure of disgorgement is Tayeh’s gross gain from the scheme.

Tayeh, for his part, wants the Court to use his net gain, which would reduce the

disgorgement amount for legitimate business expenses. As to the second issue, the

CFTC requests a civil monetary penalty in the amount of “triple the monetary gain”

Tayeh received for violating the Act. Tayeh requests a lesser penalty because of an

alleged inability to pay and because his conduct did not involve actual losses to

consumers, only potential losses.

                                     A. Disgorgement

       The parties have stipulated to the total amount of Tayeh’s overall gain from

his scheme: $22,559,153.85. The CFTC argues that the Court should order

disgorgement in this amount without any deduction for business expenses, even the

cost of actual foreign currency that Tayeh provided to customers. Tayeh responds



1
 The CFTC’s right to disgorgement and a civil monetary penalty under 7 U.S.C. §13a-1(d) is
undisputed.

                                              5
    Case 1:15-cv-00538-ALB-SRW Document 227 Filed 02/14/20 Page 6 of 21




that a defendant cannot be ordered to disgorge money that he spent on legitimate

business expenses, even if the business itself was illegitimate. Accordingly, he

contends the disgorgement amount should be substantially reduced.

      “Disgorgement is an equitable remedy intended to prevent unjust

enrichment.” C.F.T.C. v. Sidoti, 178 F.3d 1132, 1138 (11th Cir. 1999)). As such,

“[d]isgorgement is remedial and not punitive. The court’s power to order

disgorgement extends only to the amount with interest by which the defendant

profited from his wrongdoing.” C.F.T.C v. Stroud, 2016 WL 9774506, at *6 (M.D.

Ala. March 1, 2016) (quoting S.E.C. v. Blatt, 583 F.2d 1325, 1335 (5th Cir. 1978)).

The court calculates wrongful gains “with straightforward arithmetic, i.e. the amount

taken less the amount returned … and the amount lost in trading … plus post

judgment interest.” Id. The court may also consider any funds used as operating

expenses or salaries to be profit. Id. at *7.

      The parties dispute whether the Court should account for legitimate business

expenses in its disgorgement order. The Eleventh Circuit has agreed with the Second

Circuit’s view that “defendants in a disgorgement action are not entitled to deduct

costs associated with committing their illegal acts.” F.T.C. v. Wash. Data Res., Inc.,

704 F.3d 1323, 1327 (11th Cir. 2013) (internal quotation marks omitted) (quoting

F.T.C. v. Bronson Partners, LLC, 654 F.3d 359, 375 (2d Cir. 2011)); see also S.E.C.

v. Aerokinetic Energy Corp., 444 F. App’x 382, 385 (11th Cir. 2011) (The caselaw


                                            6
       Case 1:15-cv-00538-ALB-SRW Document 227 Filed 02/14/20 Page 7 of 21




“overwhelmingly hold[s] that how a defendant chooses to spend his ill-gotten gains,

whether it be for business expenses, personal use, or otherwise, is immaterial to

disgorgement.” (internal quotation marks omitted)).

        However, there is a pending case before the Eleventh Circuit that raises the

issue of whether a more recent Supreme Court decision, Kokesh v. S.E.C.,

undermines the Circuit’s position on disgorgement. S. Trust Metals, Inc., 391 F.

Supp. 3d 1167, 1174 (S.D. Fla. 2019). In Kokesh, the Supreme Court relied on the

Restatement (Third) of Restitution and Unjust Enrichment, which provides that an

order of disgorgement that fails to account for legitimate expenses “does not simply

restore the status quo; it leaves the defendant worse off.” 137 S.Ct. 1635, 1645

(2017) (quoting Restatement (Third) of Restitution and Unjust Enrichment §51,

Comment h, at 216) (unanimous op.). But in the same opinion, the Court limited its

adoption of the Restatement: “[n]othing in this opinion should be interpreted as an

opinion on … whether courts have properly applied disgorgement principles in this

context. The sole question presented in this case is whether disgorgement, as applied

in SEC enforcement actions, is subject to §2462’s limitations period.” Id. at 1642

n.3.

        There was very little hard evidence presented at the bench trial about Tayeh’s

financial gains from his activities. The CFTC seized records from Tayeh and

analyzed them with the help of the FBI. (Doc. 216 at 5). After repeated demands


                                           7
    Case 1:15-cv-00538-ALB-SRW Document 227 Filed 02/14/20 Page 8 of 21




from the CFTC, Tayeh produced an electronic spreadsheet of customer transactions.

(Doc. 216 at 5). Between the records and the spreadsheet, the CFTC determined that

there were approximately 230,057 “completed and/or payment received” cash and

financed transactions. (Doc. 216 at 5–6). Because the CFTC has jurisdiction over

only financed transactions, the CFTC focused on those. (Doc. 216 at 11).

      The parties stipulated that, in total, Tayeh’s scheme resulted in deposits of

$27,000,000 in customer funds. (Doc. 216 at 11). Of this total, $4,289,328.90 were

cash orders over which the CFTC did not have jurisdiction. (Doc. 216 at 11). So, the

CFTC has jurisdiction over the remaining $22,710,671.10. (Doc. 216 at 11). The

parties also agreed that Tayeh’s gain should be reduced by the $151,517.25 in

restitution already paid in the criminal case, which leaves $22,559,153.85 in gain.

(Doc. 216 at 11).

      At the bench trial, two witnesses testified: Special Agent Patricia Gomersall

and Defendant Husam Tayeh. Gomersall walked through various documents that the

CFTC used to arrive at its disgorgement calculation and testified about the absence

of other business records that would allow the Court to deduct legitimate business

expenses from this figure. Tayeh testified that he lost his business records when his

office was raided by investigators and that he ultimately kept very little of the overall

amount of money that flowed through his business bank accounts.




                                           8
    Case 1:15-cv-00538-ALB-SRW Document 227 Filed 02/14/20 Page 9 of 21




       The Court finds Agent Gomersall’s testimony to be credible. She has a

lengthy history of relevant experience on both sides of the regulatory table. After

earning her Bachelor of Science degree from the University of Colorado Boulder,

she spent five years as a registered associated person (commodities futures trading

broker) for E.F. Hutton. (Doc. 218 at 22–23). After E.F. Hutton, she moved to the

CFTC, where she has been a futures trading investigator for thirty-two years and is

now a senior future trading investigator. (Doc. 218 at 22). Her testimony was crisp,

clear, and to the point.

      The same cannot be said for Tayeh. During his testimony, Tayeh was evasive,

dissembling, combative, and generally unhelpful to his cause. For example, to the

CFTC’s repeated questioning about key facts in the case, Tayeh responded only, “I

don’t recall.” (Doc. 218 at 93, 96, 98). His evasive behavior even extended to simple,

foundational documents. For example, one of these documents, a K-1, showed the

name “Husam Tayeh” and an address:

      Q. … That’s you sir; correct?

      A. No, actually.

      Q. That’s not you?

      A. My name is Husam Usama Tayeh.

      Q. Okay. So you’re claiming that the Husam Tayeh of Bridgeview,
      Illinois, identified with Dinar Corp., the defendant, of which you are
      the sole shareholder, sole officer, and controlling person, that’s not you.
      Is that your testimony under oath here today, sir?


                                          9
   Case 1:15-cv-00538-ALB-SRW Document 227 Filed 02/14/20 Page 10 of 21




      A. Well, the problem is the address is covered up, so I can’t confirm if
      that’s another Husam Tayeh living in Bridgeview.

(Doc. 218 at 95). And when the CFTC asked Tayeh how he accounted for his income

from selling dinar, the following exchange occurred:

      Q. Did you declare any of this income on your federal tax returns for
      calendar year 2013 and 2014, sir?

      A. No. I haven’t filed taxes ever.

      Q. I’m sorry. I couldn’t hear that.

      A. That’s okay. I’ll redact it.

(Doc. 218 at 99). That, of course, is not how redaction works. The Court cannot rely

on Tayeh’s testimony.

      In light of this finding, the Court concludes that the legal issue of whether a

disgorgement amount must account for legitimate business expenses is ultimately

irrelevant to the disposition of this case. This is so because, even if the law allowed

a court to account for a defendant’s business expenses when ordering disgorgement,

there would need to be evidence of a defendant’s expenses before a court could

account for them. See S.E.C. v. Calvo, 378 F.3d 1211, 1217 (11th Cir. 2004) (“[S]o

long as the measure of disgorgement is reasonable, any risk of uncertainty should

fall on the wrongdoer whose illegal conduct created that uncertainty.”); Blatt, 583

F.2d at 1335 n.30 (“Typically, disgorgement is actual profits plus interest. The

problem, however, is that [the defendant] has not provided any information on his


                                            10
    Case 1:15-cv-00538-ALB-SRW Document 227 Filed 02/14/20 Page 11 of 21




actual expenditures, despite having an opportunity to do so at the … hearing.”

(citation omitted)).

      Here, Tayeh failed to provide any credible evidence that would allow the

Court to consider reducing the stipulated total gain amount with his legitimate

business expenses. As noted above, Tayeh’s testimony was not credible. Not to

belabor the point, but Tayeh provided only hazy and uncertain estimates of how

much he spent on legitimate business transactions.2 Tayeh testified that he was “not

very good at recordkeeping or managing stuff.” (Doc. 218 at 78). He claimed to have

had multiple employees, but he could not recall filing any employee-employer tax

forms and did not testify about how much he paid them. (Doc. 218 at 96). The CFTC

introduced evidence that Tayeh personally withdrew millions in cash from bank

accounts and direct-transferred millions more to high-end jewelers. (Doc. 218 at 55–

57). Tayeh testified that he used this cash and jewelry to trade for Iraqi dinar in

Jordan and Vietnamese dong in Hong Kong. (Doc. 218 at 76). But Tayeh provided

nothing—no travel records, government documents, shipping receipts, witness

testimony, passport stamps, etc.—to corroborate his testimony about using

untraceable cash and jewelry to purchase large amounts of currency overseas. The




2
  Tayeh’s testimony reminds the Court of a classic television character, Colonel Flagg from
M*A*S*H: “Nobody can get the truth out of me because even I don’t know what it is. I keep
myself in a constant state of utter confusion.” M*A*S*H: The Abduction of Margaret Houlihan
(CBS television broadcast October 26, 1976).

                                            11
    Case 1:15-cv-00538-ALB-SRW Document 227 Filed 02/14/20 Page 12 of 21




Court also notes that Tayeh’s estimate of what he spent purchasing currency

($12,800,000) is substantially less than the total of the unexplained cash withdrawals

($3,800,000) and transfers to jewelers ($14,300,000). Compare Doc. 218 at 57 with

Doc. 218 at 80. Tayeh further stated that he had marketing, travel, shipping, payroll,

and other operating expenses as well as financial losses. (Doc. 218 at 77). But Tayeh

did not offer any concrete numbers to attach to these expenses, only a vague estimate

of approximately $2,500,000 in marketing costs. (Doc. 218 at 78, 80). Most

importantly, Tayeh never offered evidence about how much, if any, dinar he actually

provided to customers who completed installment contracts.

       The upshot is that the parties’ stipulated amount of total gain is the only figure

with any basis in evidence.3 The Court finds that $22,559,153.85 is the appropriate

figure for disgorgement.

                                 B. Civil Monetary Penalty

       In addition to disgorgement, the CFTC is seeking a substantial civil monetary

penalty of triple Tayeh’s monetary gain: $77,355,000. (Doc. 186 at 18). Tayeh asked

that any financial penalties “should be limited by [his] realized actual profits and

then further limited by his inability to pay these penalties.” (Doc. 218 at 20). Tayeh

testified at trail that he was destitute and could not pay a substantial fine.


3
  The CFTC filed a motion for the Court to draw an adverse inference based on Defendant’s failure
to produce business records. Because there is no need to draw an adverse inference against Tayeh,
the Court will deny that motion as moot. (Doc. 228).

                                               12
    Case 1:15-cv-00538-ALB-SRW Document 227 Filed 02/14/20 Page 13 of 21




       The Court has discretion to award a “civil monetary penalty in the amount of

not more than the greater of $[140,000] or triple the monetary gain to the person for

each violation.” 7 U.S.C. §13a-1(d)(1) (2012); 17 C.F.R. §143.8(a)(4)(iii)(B) (2016)

(raising statutory maximum from $100,000 to $140,000). The Court may “fashion a

civil monetary penalty appropriate to the gravity of the offense and sufficient to act

as a deterrent.” C.F.T.C. v. Trimble, 2013 WL 317576, at *9 (D. Colo. Jan. 28, 2013)

(citing Miller v. C.F.T.C., 197 F.3d 1227, 1236 (9th Cir. 1999)).

       To determine an appropriate penalty, the Court considers the following

factors: the nature of the violation of the Act or Regulations, whether scienter was

present, the consequences of the violation, the financial benefits to the defendant,

and the harm to customers. In re Grossfeld, CFTC No. 89-23, ¶26,921, 1996 WL

35028720 (Dec. 10, 1996) (footnotes omitted), aff’d, Grossfeld v. C.F.T.C., 137 F.3d

1300 (11th Cir. 1998). The CFTC and Tayeh disputed how much weight to afford

the defendant’s ability to pay, or whether the Court should consider the defendant’s

ability to pay at all.

       1. Ability to Pay

       Tayeh argues that he is destitute. The CFTC does not dispute that Tayeh’s

finances are relevant to determining the amount of a penalty. (Doc. 188 at 5).

Although the Eleventh Circuit has not directly addressed whether ability to pay

should be considered in awarding a penalty, the Circuit has noted that ignoring


                                         13
   Case 1:15-cv-00538-ALB-SRW Document 227 Filed 02/14/20 Page 14 of 21




ability to pay is not an abuse of discretion. S.E.C. v. Warren, 534 F.3d 1368, 1370

(11th Cir. 2008). Other courts within the Circuit have decided to consider ability to

pay: the court “is cognizant of its duty to be realistic and not set a figure which is

impossible for a defendant to comply with due to lack of monetary resources.”

C.F.T.C. v. Heffernan, 274 F. Supp. 2d 1375, 1378 (S.D. Ga. 2003) (quoting

C.F.T.C. v. Rosenberg, 85 F. Supp. 2d 424, 455 (D.N.J. 2000) (internal quotation

marks omitted)).

      The CFTC makes two arguments that Tayeh’s alleged inability to pay a large

fine should not prevent the Court from awarding $70,000,000.

      First, the CFTC argues that Tayeh waived his inability-to-pay argument by

not raising it as an affirmative defense in his pleading under Rule 8(c)(1). Tayeh

replied that the CFTC had at least a year of constructive notice when the issue was

raised in response to summary judgment. “Failure to plead an affirmative defense

generally results in a waiver of that defense.” Pensacola Motor Sales Inc. v. E. Shore

Toyota, LLC, 684 F.3d 1211, 1221–22 (11th Cir. 2012) (quoting Latimer v. Roaring

Toyz, Inc., 601 F.3d 1224, 1239 (11th Cir. 2010)). But when “a plaintiff receives

notice of an affirmative defense by some means other than pleadings, the defendant’s

failure to comply with Rule 8(c) does not cause the plaintiff any prejudice. When

there is no prejudice, the trial court does not err by hearing evidence on the issue.”

Pensacola, 684 F.3d 1211, 1222 (quoting Grant v. Preferred Research, Inc., 885


                                         14
   Case 1:15-cv-00538-ALB-SRW Document 227 Filed 02/14/20 Page 15 of 21




F.2d 795, 797 (11th Cir. 1989)). For example, in Grant the court allowed the

defendant to raise the affirmative defense of statute of limitations in a motion for

summary judgment less than a month before trial. 885 F.2d at 797. The Eleventh

Circuit held that the defendant was entitled to judgment as a matter of law based on

that defense. Id. at 798–99. Here, the CFTC had notice of Tayeh’s alleged inability

to pay a year before trial. Because the CFTC has not shown it would be prejudiced

by allowing the defense, the Court will consider Tayeh’s ability to pay.

      Second, the CFTC argues that Tayeh has not shown an inability to pay a fine.

Indeed, the evidence presented at trial leads the Court to believe that Tayeh has

attempted to shelter his assets by giving them to family members. Tayeh represented

in an affidavit at summary judgment that he was living “off the generosity of his

parents.” But when he was asked about his assets at trial, Tayeh said that he

controlled extensive real estate. Upon further prompting, Tayeh asserted that he had

transferred these assets to his late father’s real estate company, which Tayeh

manages and from which he draws a salary. The transferred properties include “a

bunch of condos and one vacant land,” as well as Tayeh’s personal residence. (Doc.

218 at 88). Tayeh continued: “[t]hen there was another one. There was a commercial

property that has [family] liens on it, too….” Tayeh also transferred a townhouse. In

total, Tayeh estimates that he transferred nine properties, with several of them

producing rental income. (Doc. 218 at 88–89). Tayeh also noted that he has a


                                         15
   Case 1:15-cv-00538-ALB-SRW Document 227 Filed 02/14/20 Page 16 of 21




Mercedes, a Ducati motorcycle (which he estimated was worth $3,000), and a Rolex

he bought from his brother two months before trial. (Tayeh testified that he

purchased the Rolex as a loan to his brother, but that Tayeh borrowed the money

from his mother to buy the Rolex.) Pleading indigency because your former assets

are now purportedly held by your family is not a convincing argument. The Court

finds that Tayeh obviously lacks the assets to pay a fine in the range of $70,000,000,

but Tayeh has not shown an inability to pay any fine.

      2. Other Factors

      The Eleventh Circuit has affirmed a CFTC regulatory judgment that

considered the totality of the circumstances, specifically the following factors, to

assess a civil monetary penalty: “(1) the relationship of the violation at issue to the

regulatory purposes of the Act; (2) respondent’s state of mind; (3) the consequences

flowing from the violative conduct; and (4) respondent’s post-violation conduct.” In

re Grossfeld, CFTC No. 89-23, ¶26,921 (footnotes omitted), aff’d, Grossfeld, 137

F.3d 1300. The Court will address each of these factors as well.

      First, regarding the nature of the violation of the Act or Regulations, the CFTC

says defrauding customers violates a core provision of the Commodity Exchange

Act and involves some of the most serious conduct because “[f]raud attacks the very

core of market integrity and investor confidence in the futures markets.” The parties’




                                          16
   Case 1:15-cv-00538-ALB-SRW Document 227 Filed 02/14/20 Page 17 of 21




arguments center on this quote from a CFTC document as quoted by the Eleventh

Circuit:

      Our gravity determination turns on the synthesis of two distinct
      components. The starting point is an assessment of the abstract or
      general seriousness of each violation at issue. The nature of some
      violations make them generally more serious than other violations. The
      general seriousness of a violation derives primarily from its relationship
      to the various regulatory purposes of the Commodity Exchange Act.
      Conduct that violates core provisions of the Act’s regulatory system—
      such as manipulating prices or defrauding customers should be
      considered very serious even if there are mitigating facts and
      circumstances.... Once a violation has been generally located on the
      statutory continuum of seriousness, the focus shifts to the particular
      mitigating or aggravating circumstances presented by the unique facts
      of the individual conduct at issue....

      Several factors deserve special consideration in analyzing the
      individual culpability of a respondent.... A respondent who makes a
      mistake in the face of an ambiguous statutory duty or in circumstances
      that are unique and unforeseeable is less culpable than a respondent
      who knowingly and repeatedly violates the same provisions in an effort
      to gain a competitive edge.

      ... [T]he consequences flowing from the violative conduct should also
      be assessed. If the respondent benefitted from the violation or if direct
      harm to customers or the market resulted, respondent’s violation is
      more serious than those that result only in potential benefit or harm.
      Moreover, a respondent’s post-violation conduct—cooperation with
      authorities, attempts to cure the violation and provide restitution—may
      mitigate the seriousness of the violation.”

JCC, Inc. v. C.F.T.C., 63 F.3d 1557, 1571 (11th Cir. 1995) (quoting In re Premex,

[1987–1990 Transfer Binder] ¶ 24,165 at 34,890 to 34,891 (footnotes and citations

omitted) (emphasis added)).



                                         17
   Case 1:15-cv-00538-ALB-SRW Document 227 Filed 02/14/20 Page 18 of 21




      Here, Tayeh admitted to defrauding customers, which violates one of the core

provisions of the Commodities Exchange Act. But the CFTC did not provide any

evidence of actual harm to customers or to the market. In the words of the CFTC’s

counsel, Tayeh provided his customers with “a poor man’s option [contract],” (Doc.

218 at 33), where customers paid a small amount of money up front with the intent

to pay future installments if dinar became more valuable. In the criminal case, the

United States likewise contended that most of the installment contracts were used

by customers as “options” to speculate on dinar. Because dinar never experienced

the massive upswing these speculators anticipated, many customers apparently never

made additional payments to receive the dinar that Tayeh had promised to provide.

      The CFTC argues that Tayeh has inflicted “untold misery” upon thousands of

customers. (Doc. 218 at 113). But this “untold misery” is problematic precisely

because it remains untold. While some customers came forward in the criminal case,

they represented an extremely small percentage of overall transactions. The CFTC

provided no additional evidence of customer complaints or harm in this case. Having

reviewed the record of the criminal case and the evidence in this case, it appears that

most of Tayeh’s customers dodged a bullet that they never saw coming.

      Second, regarding Tayeh’s state of mind, there is no dispute that Tayeh

admitted the fraud was intentional and knowing, and that he neither intended to




                                          18
   Case 1:15-cv-00538-ALB-SRW Document 227 Filed 02/14/20 Page 19 of 21




fulfill all the currency transactions nor to set aside anything more than a small

amount of currency.

      Third, regarding Tayeh’s post-violation conduct, the CFTC says Tayeh has

shown lack of respect for the law by violating the Court’s statutory restraining order

and order freezing Tayeh’s assets. Despite these orders, Tayeh cashed customers’

cashier checks and money orders totaling $450,198.22. (Doc. 55 at 3). He then

turned in this money to the Court. (Doc. 218 at 14). Because Tayeh returned the

money, the CFTC withdrew its motions for contempt. (Doc. 84 at 2). This conduct

does not strongly favor either party. The parties had a dispute over some of Tayeh’s

funds, but they eventually resolved the dispute without the aid of the Court.

      Finally, the Court has taken judicial notice of the criminal proceedings where

Tayeh was sentenced to serve twelve months and one day in prison. There, the

United States agreed to recommend a sentence no higher than thirty-six months

imprisonment, which was a departure or variance from the Sentencing Guidelines

range. Tayeh, Case No. 1:16-cr-213-WKW-TFM, at Doc. 11 (Plea Agreement). And

the sentencing court granted an even more substantial downward variance. The

sentencing court gave the following reasons for varying from the Guidelines: “the

government proved no actual loss; defendant has extremely strong family and

community ties; defendant is very remorseful; defendant has little or no risk of




                                         19
   Case 1:15-cv-00538-ALB-SRW Document 227 Filed 02/14/20 Page 20 of 21




recidivism.” Tayeh, Case No. 1:16-cr-213-WKW-TFM, at Doc. 34 (Statement of

Reasons). These findings also favor Tayeh here.

      After evaluating these factors, the Court rejects the CFTC’s request for a

$70,000,000 civil penalty and concludes that imposing an additional penalty of

$140,000 on top of the $22,559,153.85 disgorgement award is appropriate. This

penalty is the highest per-violation penalty that does not involve tripling the amount

of gain. It is comparable to penalties imposed in analogous cases in the Eleventh

Circuit. See C.F.T.C. v. Levy, 541 F.3d 1102, 1113 (11th Cir. 2008) (affirming

$600,000 penalty for “brazen, repeated, and intentional” violations, including

targeting insurance money of a mother’s recently deceased daughter despite

knowing 100% of investors lost money); C.F.T.C. v. States, 673 F. Supp. 2d 1320,

1327, 1330 (S.D. Fla. 2009) (awarding $910,000 penalty where “violations of the

Act were intentional and directly impacted the numerous victims of this fraud”);

C.F.T.C. v. States, 674 F. Supp. 2d 1311, 1319 (S.D. Fla. 2009) (awarding $520,000

penalty); C.F.T.C. v. Hunter Wise Commodities, LLC, 21 F. Supp. 3d 1317, 1353

(S.D. Fla. 2014) (awarding penalty of triple defendant’s profits of $18,481,964.13

for well-thought out scheme to defraud approximately 3,200 customers for

unprovided services); Heffernan, 274 F. Supp. 2d at 1378–79 (reducing CFTC’s

requested penalty to $125,000 because of limited assets and unpaid medical bills).

The Court finds that, because the CFTC did not prove that Tayeh harmed any


                                         20
   Case 1:15-cv-00538-ALB-SRW Document 227 Filed 02/14/20 Page 21 of 21




particular consumer, it would be excessive to impose a civil penalty in an amount

over $140,000. The Court finds that a penalty in the amount of $140,000 is

appropriate for the magnitude of this offense and enough to act as a deterrent,

especially considering the related criminal conviction and substantial disgorgement

amount.

                                   CONCLUSION

      Based on the above, Defendants shall pay $22,559,153.85 in disgorgement

and $140,000 as a civil penalty.

      A final judgment consistent with this Memorandum Opinion will be entered

as a separate document.

      DONE and ORDERED this 14th day of February 2020.


                                           /s/ Andrew L. Brasher
                                      ANDREW L. BRASHER
                                      UNITED STATES DISTRICT JUDGE




                                        21
